Citation Nr: 0022445	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-08 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 29, 1967, to 
July 3, 1967.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
returned to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the 
appellant's claim for service connection for a right ankle 
disorder.  

2.  Additional evidence submitted since the RO's September 
1994 rating decision bears directly and substantially on the 
issue under consideration, and is, by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim for service 
connection for arthritis of the right ankle.  

3.  The appellant has submitted medical evidence showing that 
he has arthritis of the right ankle, and has submitted 
medical evidence suggestive of the plausibility of a nexus 
between the diagnosed arthritis of the right ankle and his 
active service.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision by the RO, which 
denied service connection for a right ankle disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the RO's September 1994 
rating decision is new and material, and the appellant's 
claim for service connection for arthritis of the right ankle 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The appellant's claim for service connection for 
arthritis of the right ankle is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1994, the RO denied the appellant's claim for 
service connection for a right ankle disorder.  The appellant 
did not appeal that decision and it became final.  As such 
his claim may only be reopened if new and material evidence 
is submitted.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-part analysis to be applied when a claim to 
reopen is presented.  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, and 
provided all procedural due process requirements have been 
met, the second step requires a determination of whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is not well grounded, the 
adjudication process must halt, despite reopening, because a 
claim that is not well grounded cannot be allowed.  See 
Elkins, supra.  If a claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication on the merits 
of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which by itself or in 
conjunction with evidence previously submitted is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

The evidence submitted at the time of the September 1994 
rating decision consisted of the appellant's service medical 
records, a VA medical certificate dated in August 1994, a 
response to a request for treatment records received in 
August 1994, and a report of a VA rating examination dated in 
August 1994.  The appellant's service medical records show he 
had bilateral moderate pes planus upon his entry into 
service, and it was also noted that he had sprained his ankle 
in 1964 prior to entering service.  The report of the 
appellant's June 1967 service separation examination shows 
that he was not found to have sustained a significant injury 
or illness since induction and was diagnosed with traumatic 
arthritis of the right ankle.  At that time, the appellant 
was noted to have injured his right ankle some three years 
previously, and that he had since experienced persistent 
right ankle pain and occasional swelling.  The treating 
physician observed that the appellant's problem had become 
severely aggravated by moderate activity during basic 
training, and noted that his ankle had marked pain with 
slight swelling.  Treatment was unsuccessful.  X-rays showed 
minimal roughening of the articular surfaces of the lateral 
part of the ankle mortise.  In addition, it was determined 
that the right ankle disability existed prior to service, and 
had not been permanently aggravated by the appellant's very 
limited service.  Specifically, the evaluating physician 
found that "the above medical condition existed prior to 
entry into service, and has not been aggravated by service 
beyond the normal progression of the disease."  The 
appellant was subsequently recommended for discharge.  

The VA medical certificate of August 1994 shows that the 
appellant was seen for complaints of right leg numbness, and 
that he had a past history of a right ankle injury.  In 
addition, while the appellant denied any recent injury to his 
right leg or ankle, he was noted to have sustained a 
"slipped disc" in a motor vehicle accident some 10 years 
previously.  He was diagnosed with low back pain and 
intermittent right leg numbness.  No findings or diagnoses 
with respect to any ankle problems were otherwise indicated.  
A response from Matisons and Bozarth, M.D., P.C, for medical 
treatment records pertaining to the appellant's right ankle 
reflected that no such records were available.  

The report of the August 1994 VA rating examination shows 
that the appellant indicated that he began having problems 
with his right ankle while stationed at Lackland Air Force 
Base.  He reported having sustained several inversion 
injuries which caused him to fall down, and that such 
inversion injuries were the result of running, jumping, and 
marching, and denied any previous ankle injuries.  According 
to the appellant, he received Cortisone injections shortly 
after service, and was informed that he would have to live 
with his right ankle disability.  He stated that he had not 
received treatment since that time.  The appellant stated 
that he had experienced ankle inversions since that time, and 
that he would experience occasional falls as a result.  The 
appellant was found to have some limitation of motion, but no 
instability.  The examiner concluded with a relevant 
diagnosis of a recurrent right ankle sprain with inversion in 
1967 while in the Air Force with recurrent right ankle 
inversion sprain since that time.  X-rays of the right ankle 
revealed evidence of medial malleolar avulsion fracture and 
widening of the lateral tibiotalor joint.  There was no 
evidence of acute fracture.  

Evidence submitted in conjunction with the appellant's 
attempt to reopen the previously denied claim consists of VA 
clinical treatment records dated in December 1998 and the 
transcript of a personal hearing conducted at the RO before a 
Hearing Officer in July 1999.  The VA treatment records show 
that the appellant reported having injured his right ankle 
before service, and that he sustained a subsequent injury 
while in service.  He indicated that upon being examined in 
1994, he was advised that he had arthritis in the right 
ankle.  The treating physician noted that the appellant's 
major problem involved instability in the right ankle.  On 
examination, the appellant was found to have a "mild loss of 
motion," but with fairly good medial and lateral ligament 
stability.  The appellant had some tissue swelling around the 
ankle consistent with possible early degenerative arthritic 
"chain" within the ankle.  X-ray results showed that the 
appellant had an old injury to his right ankle with current 
instability.  The treating physician observed that the 
appellant had a permanent disability in his right ankle, and 
"should be considered for service-connected disability as a 
result of the right ankle injury."  

At his personal hearing, the appellant testified that because 
he was initially deemed fit to be inducted into the armed 
forces, that service connection for a right ankle disability 
should be granted because he was found to have a disability 
in service.  The appellant testified that he was noted to 
have a problem with his right ankle at the time of his 
induction examination, but was told that he would "just have 
to live with it."  He testified that he began having 
problems in basic training, and that after being held back in 
his class, was ultimately given a discharge from service.  
The appellant stated that he had been advised in service that 
further treatment would be ineffective, and that he was 
subsequently discharged.  According to the appellant, after 
submitting his claim to reopen, he sought VA medical 
treatment, and was advised by the VA physician that he had 
"a claim" for service connection.  The appellant continued 
his testimony by recounting the problems he experienced with 
his right ankle following service.  He concluded by stating 
that he felt that service connection was warranted because he 
felt that the prior injury was permanently aggravated by 
service.  

The Board has reviewed the foregoing, and concludes that the 
additional evidence submitted subsequent to the RO's 
September 1994 rating decision, when considered alone, or in 
conjunction with all the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim for service 
connection.  Specifically, the December 1998 treatment record 
containing the VA physician's statement that the appellant 
should be considered for service connection for his right 
ankle disability is new, as it was not a part of the record 
at the time of the September 1994 rating decision.  Moreover, 
as this evidence appears to suggest that the veteran had a 
pre-existing injury that had been aggravated in service, it 
is clearly probative of the central issue in this case.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the appellant's 
claim for service connection for arthritis of the right 
ankle.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In addition, the Board finds that the appellant's claim for 
service connection is well grounded.  See 38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).  Specifically, the diagnosis rendered by the VA 
examiner in 1994, as discussed above, and the opinion offered 
by the treating physician who, in December 1998, stated that 
the appellant should be considered for service connection for 
his ankle, are sufficient to establish a plausible basis for 
concluding that a nexus exists between the appellant's 
arthritis of the right ankle and his active service.  
Therefore, the August 1994 and December 1998 statements by 
the VA physicians are sufficient to well ground the 
appellant's claim for service connection.  

However, as will be discussed more fully below, the Board 
emphasizes that the statement by the VA physicians are only 
sufficient to well ground the appellant's claim for service 
connection.  Neither the diagnosis rendered by the VA 
examiner of August 1994, nor the assessments offered by the 
treating physician in December 1998 appear to be based on a 
review of all pertinent medical records associated with the 
claims file, including the appellant's service medical 
records.  In any event, while the evidence is sufficient for 
the limited purpose of well grounding the appellant's claim 
for service connection, and therefore, as the appellant's 
claim on appeal has been found to be well grounded, it is 
necessary to return the case back to the RO once more for 
further development.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for arthritis of the 
right ankle is reopened.  

The claim for service connection for arthritis of the right 
ankle is well grounded, and to this extent, the appeal is 
granted.  




REMAND


As noted, the appellant's service medical records show that 
he had sustained a right ankle sprain some three years prior 
to service, and that he doe not appear to have sustained any 
injury during service.  He was found to have traumatic 
arthritis in the right ankle that was specifically found to 
have existed prior to service, and had not been aggravated 
beyond the normal progression of the disease.  

That the appellant currently has a right ankle disability is 
not in controversy.  However, the report of the August 1994 
VA examination contains the examining physician's opinion 
that such disability was incurred in service.  That diagnosis 
appears to be based primarily on a history as provided by the 
appellant, and does not appear to have been based on any 
review of the appellant's pertinent medical history, 
including as contained in the service medical records.  
Moreover, the Board observes that the appellant had advised 
the examiner that he had sustained an ankle injury in 
service, and that he had not experienced any prior injuries.  

Further, it does not appear from the record that the VA 
physician's assessment rendered in December 1998 took into 
consideration the appellant's documented medical history as 
reflected in his service medical records.  The appellant did 
report having sustained an injury prior to service, but also 
reported having sustained a subsequent injury in service as 
well.  The Board observes that such appear to be 
contraindicated by the service medical records.  In any 
event, since neither of these two medical opinions appears to 
be based on a comprehensive review of all medical records 
contained in the claims file the Board believes that an 
additional examination of the veteran would be useful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After contacting the appellant and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any additional treatment 
records pertaining to the right ankle 
disability reported by the appellant 
dated since the date of the last 
treatment record in December 1998.  

2.  The appellant should be afforded an 
examination of his right ankle to 
determine the nature, severity and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer an opinion as to 
whether the appellant had a preexisting 
right ankle disorder upon entering 
service, and if so, whether there was: 
(a) any superimposed trauma of the right 
ankle clinically demonstrated by service 
medical records, and (b) any chronic 
worsening or increase in severity of the 
underlying disability during service 
beyond the natural progression of the 
disability.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  In 
addition, an attempt to reconcile 
findings with those contained in the 
August 1994 VA examination report and in 
the VA treatment records would be 
helpful.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should once again be reviewed by the RO on the basis of the 
available evidence.  If the benefit sought is not granted, 
the appellant and his service representative should be 
provided with a Supplemental Statement of the Case, and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


